Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 6/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,062,127. 
As to claim 1, instant application discloses a method comprising: applying an automated face detection program implemented on a computing device to a first plurality of training digital images associated with a particular media content program to identify a first sub-plurality of the training digital images each of which contains a single face of the same first person associated with the particular media content program (‘127 Claim 1 discloses applying an automated face detection program implemented on a computing device to a first plurality of training digital images associated with a particular television (TV) program to identify a first sub-plurality of the training digital images, each of which contains a single face of a first particular person associated with the particular TV program; based on a first set of feature vectors determined for the first sub-plurality of training digital images, training a first computational model of a computer-implemented face recognition program for recognizing the first particular person in any given digital image;); applying an automated feature extraction program implemented on a computing device to the first sub-plurality of training digital images to generate a first set of feature vectors associated with the first person, each feature vector of the first set corresponding to a different one of the first sub-plurality of training digital images (‘127 Claim 1 discloses applying an automated face detection program implemented on a computing device to a first plurality of training digital images associated with a particular television (TV) program to identify a first sub-plurality of the training digital images, each of which contains a single face of a first particular person associated with the particular TV program; based on a first set of feature vectors determined for the first sub-plurality of training digital images, training a first computational model of a computer-implemented face recognition program for recognizing the first particular person in any given digital image;);; applying an automated face recognition program implemented on a computing device to a runtime digital image associated with the particular media content program to recognize, based on at least one feature vector from a superset of feature vectors that includes at least the first set, the first person in the runtime digital image from among one or more faces detected, together with respective geometric coordinates, in the runtime digital image (‘127 Claim 1 discloses applying the face recognition program together with the first computational model to a runtime digital image associated with the particular TV program to recognize the first particular person in the runtime digital image from among one or more faces detected, together with respective geometric coordinates, in the runtime digital image;) and storing, in non-transitory computer-readable memory, the runtime digital image together with information identifying the first person and corresponding geometric coordinates of the first person in the runtime digital image. (See ‘127 Claim 1 discloses and storing, in non-transitory computer-readable memory, the runtime digital image together with information identifying the recognized first particular person and corresponding geometric coordinates of the recognized first particular person in the runtime digital image.)
As to claim 11, instant application discloses a system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including: applying an automated face detection algorithm to a first plurality of training digital images associated with a particular media content program to identify a first sub-plurality of the training digital images each of which contains a single face of the same first person associated with the particular media content program (‘127 Claim 1 discloses applying an automated face detection program implemented on a computing device to a first plurality of training digital images associated with a particular television (TV) program to identify a first sub-plurality of the training digital images, each of which contains a single face of a first particular person associated with the particular TV program; based on a first set of feature vectors determined for the first sub-plurality of training digital images, training a first computational model of a computer-implemented face recognition program for recognizing the first particular person in any given digital image;); applying an automated feature extraction algorithm to the first sub-plurality of training digital images to generate a first set of feature vectors associated with the first person, each feature vector of the first set corresponding to a different one of the first sub-plurality of training digital images (‘127 Claim 1 discloses applying an automated face detection program implemented on a computing device to a first plurality of training digital images associated with a particular television (TV) program to identify a first sub-plurality of the training digital images, each of which contains a single face of a first particular person associated with the particular TV program; based on a first set of feature vectors determined for the first sub-plurality of training digital images, training a first computational model of a computer-implemented face recognition program for recognizing the first particular person in any given digital image;);; applying an automated face recognition algorithm to a runtime digital image associated with the particular media content program to recognize, based on at least one feature vector from a superset of feature vectors that includes at least the first set, the first person in the runtime digital image from among one or more faces detected, together with respective geometric coordinates, in the runtime digital image (‘127 Claim 1 discloses applying an automated face detection program implemented on a computing device to a first plurality of training digital images associated with a particular television (TV) program to identify a first sub-plurality of the training digital images, each of which contains a single face of a first particular person associated with the particular TV program; based on a first set of feature vectors determined for the first sub-plurality of training digital images, training a first computational model of a computer-implemented face recognition program for recognizing the first particular person in any given digital image;);; and 46(Attorney Docket No. 19-1453-US-CON) storing, in non-transitory computer-readable memory, the runtime digital image together with information identifying the first person and corresponding geometric coordinates of the first person in the runtime digital image. (See ‘127 Claim 1 discloses and storing, in non-transitory computer-readable memory, the runtime digital image together with information identifying the recognized first particular person and corresponding geometric coordinates of the recognized first particular person in the runtime digital image.)
As to claim 18, instant application discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors of a system, cause the system to carry out operations including: applying an automated face detection algorithm to a first plurality of training digital images associated with a particular media content program to identify a first sub-plurality of the training digital images each of which contains a single face of the same first person associated with the particular media content program; applying an automated feature extraction algorithm to the first sub-plurality of training digital images to generate a first set of feature vectors associated with the first person, each feature vector of the first set corresponding to a different one of the first sub-plurality of training digital images; applying an automated face recognition algorithm to a runtime digital image associated with the particular media content program to recognize, based on at least one feature vector from a superset of feature vectors that includes at least the first set, the first person in the runtime digital image from among one or more faces detected, together with respective geometric coordinates, in the runtime digital image (‘127 Claim 1 discloses applying an automated face detection program implemented on a computing device to a first plurality of training digital images associated with a particular television (TV) program to identify a first sub-plurality of the training digital images, each of which contains a single face of a first particular person associated with the particular TV program; based on a first set of feature vectors determined for the first sub-plurality of training digital images, training a first computational model of a computer-implemented face recognition program for recognizing the first particular person in any given digital image;);; and storing, in non-transitory computer-readable memory, the runtime digital image together with information identifying the recognized first particular person and corresponding geometric coordinates of the recognized first particular person in the runtime digital image. (See ‘127 Claim 1 discloses and storing, in non-transitory computer-readable memory, the runtime digital image together with information identifying the recognized first particular person and corresponding geometric coordinates of the recognized first particular person in the runtime digital image.)
As to claims 2-10, 12-17 & 19-20, these claims are rejected due to their dependence on claims 1, 11 & 18 and are rejected for the same reasons.
CONCLUSION
	No prior art has been found for claims 1-20 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661